Citation Nr: 1104490	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the left tonsil, claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from October 1968 until September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Oakland, California.

In an October 2009 decision, the Board denied service connection 
for squamous cell carcinoma of the left tonsil, claimed as 
secondary to herbicide exposure.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
September 2010 order, the Court granted a joint motion and 
remanded the appeal for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Pursuant to the joint motion, the Board finds that further 
development is required.

In a July 2004 VA examination report, the examiner provided a 
diagnosis of history of squamous cell carcinoma secondary to 
Agent Orange exposure, indicating a nexus between the Veteran's 
squamous cell carcinoma and service.  However, the examiner did 
not provide an analysis to explain the rationale underlying the 
opinion.  Thus, the RO should obtain a supplemental opinion from 
the examiner who provided the July 2004 medical opinion that 
addresses the above point.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran's 
claims file to be reviewed by the VA examiner 
who provided the July 2004 medical opinion 
(or a comparable substitute if that examiner 
is unavailable) to obtain a supplemental 
opinion that addresses the etiology of the 
Veteran's squamous cell carcinoma of the left 
tonsil.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's squamous cell carcinoma of the 
left tonsil is related to service, to include 
herbicide exposure.  The rationale for all 
opinions expressed should be provided.  If 
the examiner cannot respond without resorting 
to speculation, the examiner should explain 
why a response would be speculative.

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

